421 So. 2d 701 (1982)
GENE's HARVESTING and Florida Farm Bureau Insurance Co., Appellants,
v.
Jesus RODRIGUEZ, a/K/a Augustine Tassaint, Appellee.
No. AJ-166.
District Court of Appeal of Florida, First District.
November 9, 1982.
James M. Hess of Driscoll, Langston & Kane, Orlando, for appellants.
Thomas R. Mooney of Meyers, Mooney, Adler & Hammond, P.A., Orlando, for appellee.
ROBERT P. SMITH, Jr., Chief Judge.
We affirm the deputy's order finding that appellee, an alien illegally in this country, is entitled to Chapter 440 benefits for a work-related injury notwithstanding his immigration status. Section 440.02(2)(a), Florida Statutes (1980 Supp.), specifically included aliens among those "employees" entitled to benefits, and nothing in the statute suggests that workers not lawfully immigrated are excluded. See White v. Conoley Fruit Harvesting, Inc., IRC Order 2-3877 (1979). Appellants' other points have no merit.
AFFIRMED.
SHIVERS and THOMPSON, JJ., concur.